Citation Nr: 0307431	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  02-12 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 100 percent for a 
neurogenic bowel.

(The following issues will be the subjects of a later 
decision by the Board of Veterans' Appeals (Board):  
evaluation of cervical myelopathy; evaluation of a neurogenic 
bladder; evaluation of right upper extremity paralysis; 
evaluation of left upper extremity paralysis; evaluation of 
right lower extremity paralysis; evaluation of left lower 
extremity paralysis; evaluation of impotence; entitlement to 
higher special monthly compensation; entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance, and/or 
adaptive equipment therefor; and entitlement to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing or special home adaptations.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1995 
to February 2001.

This matter comes before the Board on appeal of a November 
2001 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the following issues have also been 
developed for appellate review:  evaluation of cervical 
myelopathy; evaluation of a neurogenic bladder; evaluation of 
right upper extremity paralysis; evaluation of left upper 
extremity paralysis; evaluation of right lower extremity 
paralysis; evaluation of left lower extremity paralysis; 
evaluation of impotence; entitlement to higher special 
monthly compensation; entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance, and/or adaptive equipment 
therefor; and entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or special 
home adaptations.  The Board is currently undertaking 
additional development on these issues pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  When the development 
actions are completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these issues.




FINDING OF FACT

The veteran's service-connected neurogenic bowel is 
productive of complete loss of sphincter control.


CONCLUSION OF LAW

The criteria for a rating in excess of 100 percent for a 
neurogenic bowel have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 38 C.F.R. § 4.114, Diagnostic Code 
7332 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on August 29, 2001, during the pendency 
of the veteran's appeal, VA promulgated final regulations to 
implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The record reflects that the veteran was provided with notice 
of the November 2001 rating decision which granted service 
connection for a neurogenic bowel and which assigned a 100 
percent rating therefor.  He was provided with a statement of 
the case in August 2002 in response to his notice of 
disagreement with the November 2001 rating decision, and the 
statement of the case notified him of the issue addressed, 
the evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  The veteran thereafter 
perfected his appeal of the issue.  The Board notes that the 
RO, in May 2001 and July 2001 correspondences, advised the 
veteran of the evidence needed to substantiate his claim, and 
also advised him of what evidence VA was responsible for 
obtaining and what evidence he was responsible for 
submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In any event, as will be discussed in further detail 
below, the veteran is already receiving the maximum 
evaluation assignable for his disability.  There consequently 
is no need to advise the veteran of what evidence VA is 
responsible for obtaining and what evidence he is responsible 
for submitting.

With respect to VA's duty to assist the veteran, the Board 
notes that an August 2001 VA examiner indicated that the 
veteran was receiving treatment for his condition at the 
Hines, Illinois VA Medical Center; records from that facility 
have not been obtained.  In addition, service medical records 
suggest that the veteran was treated for his disability while 
still in service at the VA Medical Center in Richmond, 
Virginia.  Again, as will be discussed below, the veteran's 
service-connected neurogenic bowel is rated at the maximum 
evaluation possible for a disability.  Consequently there is 
no need to obtain any outstanding records from the referenced 
VA medical centers, as any such records could not support 
entitlement to a higher rating for the neurogenic bowel under 
either a schedular or an extraschedular basis.

In sum, the Board finds that there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As noted in the Introduction, the veteran's period of service 
ended in February 2001.  Service connection for a neurogenic 
bowel was granted in November 2001; the disability was 
evaluated as 100 percent disabling effective February 17, 
2001 (the day following his discharge from service).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected neurogenic bowel.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Service medical records show that the veteran sustained C6 
quadriplegia with incomplete spinal cord injury in service.  
Private medical records for June to July 2000 show that the 
veteran was treated for a neurogenic bowel and that he 
underwent bowel training.

Received in April 2001 is the report of an examination of the 
veteran by S.S., M.D., who indicates that the veteran has a 
neurogenic bowel and requires digital rectal stimulation and 
suppository application three times each week.

On VA examination in August 2001, the veteran was found to 
have a neurogenic bowel with chronic and severe constipation 
requiring occasional digital manipulation and the regular use 
of stool softeners.  He was noted to have a complete 
inability to have a spontaneous bowel movement. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

The RO evaluated the veteran's disability as 100 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7332.  
Under that code, a 100 percent evaluation is warranted for 
impairment of sphincter control of the rectum and anus with 
complete loss of sphincter control.  38 C.F.R. § 4.114, 
Diagnostic Code 7332.

The record reflects that the veteran's neurogenic bowel is 
productive of complete loss of sphincter control.  The 
disability is therefore appropriately rated as 100 percent 
disabling.  Since this is the maximum evaluation assignable 
for a disability on either a schedular or an extraschedular 
basis, his claim for a rating in excess of 100 percent for 
his neurogenic bowel must be denied.


ORDER

Entitlement to a rating in excess of 100 percent for a 
neurogenic bowel is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

